PER CURIAM.
Counsel for defendant-appellee has filed a motion suggesting that this appeal be dismissed for the reason that the suit involves “a money judgment in the sum of $4,041.24 * * * and is not a suit for physical injuries to, or for the death of a person.”
Counsel for appellant has asked that the appeal be transferred to the Supreme Court.
Our examination of the record indicates that there is involved a claim for more than $2,000 and that it is not a suit for physical injuries or for death.
It is therefore ordered, adjudged and decreed that the appeal be transferred to the Supreme Court of Louisiana pursuant to law, LSA-R.S. 13:4441, 13:4442, which transfer is to be effected within sixty days, and if such transfer should not be made within that time, then and in that event the appeal is to stand as though it had been dismissed. Appellant is to pay all costs in this Court.
Appeal transferred to the Supreme Court.